

114 S2970 RS: To amend title 5, United States Code, to expand law enforcement availability pay to employees of the Air and Marine Operations of U.S. Customs and Border Protection.
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 615114th CONGRESS2d SessionS. 2970[Report No. 114–344]IN THE SENATE OF THE UNITED STATESMay 23, 2016Mr. Johnson (for himself, Ms. Heitkamp, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 6, 2016Reported by Mr. Johnson, without amendmentA BILLTo amend title 5, United States Code, to expand law enforcement availability pay to employees of
			 the Air and Marine Operations of U.S. Customs and Border Protection.
	
		1.Law enforcement availability pay for employees of the Air and Marine Operations of U.S. Customs and
			 Border Protection
 (a)In generalSection 5545a(i) of title 5, United States Code, is amended— (1)by striking apply to a pilot employed by the United States Customs Service and inserting apply to any employee of the Air and Marine Operations of U.S. Customs and Border Protection, or any successor thereto,; and
 (2)by striking such pilot and inserting such employee. (b)ApplicabilityThe amendments made by subsection (a) shall take effect on the first day of the first applicable pay period beginning on or after the date that is 14 days after the date of enactment of this Act.September 6, 2016Reported without amendment